EXHIBIT Alpha Natural Resources, Inc Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands except ratio) ThreeMonthsEnded March31, 2008 2007 Earnings: Income from continuing operations before income taxes and minority interest $ 33,409 $ 10,935 Adjustments: Fixed charges 10,949 11,209 Loss from equity investees 35 37 Amortization of capitalized interest 46 10 Capitalized interest (401 ) (374 ) $ 44,038 $ 21,817 Fixed Charges: Interest expense $ 10,087 $ 9,993 Portion of rental expense representative of interest 461 842 Capitalized interest 401 374 $ 10,949 $ 11,209 Ratio of earnings to fixed charges 4.02 1.95
